department of the treasury internal_revenue_service washington d c l q tax_exempt_and_government_entities_division jan uniform issue list sl j t legend taxpayer a ccc eccececeeece ease eeeseseeneeeenes amount p cece cece ceeccccecccctesseuceenucees _ _ dear this is in response to a letter dated date as supplemented by correspondence dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations were submitted under penalty of perjury in support of your request taxpayer a maintained ira x an individual_retirement_account ira under code sec_408 with company s on taxpayer a withdrew amount p from ira x and deposited this amount in a non-ira account with company t previously in a taxpayer a retired from work to act as the primary caregiver for his wife who had_suffered severe brain dam to an auto accident during the last week of a first week of his wife’s condition worsened and her neurologist determined t should not be left alone for any period of time because taxpayer a was preoccupied with his wife’s care he missed the 60-day period for rollovers by four days and deposited amount q into ira x on date from be to i eras on account with amount q was held in the non-ira savings company t based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount q because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines ira_rollovers and provides the rules applicable thereto code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case indicates that taxpayer a was providing full time care for his seriously disabled spouse and due to his intensive responsibility and involvement he missed the 60-day period for rollovers by four days therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount q provided all other requirements of sec_408 are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact enclosures sincerely yours deleted copy of letter_ruling notice wh gre liye carlton a watkins manager employee_plans technical group
